DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 08/03/2020 has been entered.  Claims 1-10 and 13-32 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 13-25 and 29 in the reply filed on 05/31/2022 is acknowledged.
Claims 26-28 and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2011/041527 A1) in view of “Use of blends of the new diester Rhodisolv IRIS and dimethyl sulfoxide (DMSO) in order to replace solvents with bad HSE profiles such as N-methyl pyrrolidone (NMP), dimethyl formamide (DMF), dimethyl acetamide (DMAC) in various applications", IP.com (referred to hereinafter as IP '891D).
Regarding claims 13-14, Mao discloses a coating composition comprising a fluoropolymer, polyamideimide, an auxiliary binder, such as polyethersulfone and solvent (Abstract).  The solvent includes dimethyl sulfoxide (DMSO) or N-methylpyrrolidone (NMP) (P12/L17-26).  
	However, Mao does not disclose a solvent mixture comprising dimethylsulfoxide (DMSO) and at least one solvent selected from the group consisting of diesters of formula (Ide) and ester-amides of formula (Iea).  IP ‘891D discloses the solutions can be used for coatings (3rd page).  IP ‘891D teaches IRIS (which is disclosed as a diester-based solvent as disclosed in the original specification; mixture of diesters comprising essentially of dimethyl ethylsuccinate and dimethyl 2-methyl-glutarate) [0028]) /DMSO blends can be used to solubilize fluorinated resins (3rd page).  The structures of the diesters are as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


 IP ‘891D teaches the IRIS/DMSO blend can be used to solubilize resins of amide and imide copolymers (P5).  IP’891D recognizes that NMP has a bad HSE profile (1st page).  Mao and IP ‘891D are analogous art concerned with the same field of endeavor, namely coating compositions of fluorinated resins as well as amide and imide copolymers.  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the solvent per the teachings of IP ‘891D for the solvent per the teachings of Mao, and the motivation to do so would have been as IP ‘891D suggests the solvent is eco-friendly and the DMSO blend has very good HSE profile (2nd page).  
	Regarding claims 16-17, Mao discloses tetrafluoroethylene-hexafluoropropylene copolymer or tetrafluoroethylene-perfluorinated alkyl vinyl ether copolymer (P7/L6-16).
	Regarding claims 18-19, Rf3, Rf4, Rf5, and Rf6 are optional since the per(halo)fluorodioxole as the per(halo)fluoromonomer is optional.
	Regarding claims 20-21, Mao discloses comonomers with TFE include perfluoro(alkyl vinyl ethers) wherein the alkyl group contains 1-5 carbon atoms (P7/L31-P8/L23).

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2011/041527 A1) in view of “Use of blends of the new diester Rhodisolv IRIS and dimethyl sulfoxide (DMSO) in order to replace solvents with bad HSE profiles such as N-methyl pyrrolidone (NMP), dimethyl formamide (DMF), dimethyl acetamide (DMAC) in various applications", IP.com (referred to hereinafter as IP '891D) as applied to claim 13 above, and further in view of Leech (US 6,846,570 B2).
Regarding claims 22-23, Mao discloses a composition as shown above in claim 13.
	However, Mao does not disclose the polyamideimide comprises more than 50% moles of recurring units comprising at least one aromatic ring.  Leech et al. teaches TORLON AI-10, polyamideimide resin as shown in Example III (C9/L56-C10/L2).  According to the original specification, TORLON comprises more than 90% by moles of recurring units RPAI [0092].  Leech et al. is concerned with coating compositions (Abstract, C1/L11-21).  Mao and Leech et al. are analogous art concerned with the same field of endeavor, namely coating compositions comprising fluoropolymers.  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polyamideimide per the teachings of Leech for the polyamideimide per the teachings of Mao, from a limited number of possibilities,  Leech suggests such polyamideimides are suitable for coating compositions with fluoropolymers with a reasonable expectation of success to provide excellent adhesion (Example III, C3/L36-38) C4/L7-13).  

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2011/041527 A1) in view of “Use of blends of the new diester Rhodisolv IRIS and dimethyl sulfoxide (DMSO) in order to replace solvents with bad HSE profiles such as N-methyl pyrrolidone (NMP), dimethyl formamide (DMF), dimethyl acetamide (DMAC) in various applications", IP.com (referred to hereinafter as IP '891D) and Leech et al. (US 6,846,570 B2) as applied to claim 22 above as evidenced by Solvay Advanced Polymers “RADEL A Polyethersulfone, RADEL R Polyphenylsulfone, ACUDEL Polyphenylsulfone Blends, Design Guide", 2004 (referred to hereinafter as Solvay).
Regarding claim 24, Mao discloses a composition as shown above in claim 22.  Mao discloses polyethersulfone including RADEL A-304P or RADEL A-704P (P15/L29-P16/L13).  According to the teachings of Solvay, the formula for RADEL A Polyethersulfone is as follows (page 2):
	 
    PNG
    media_image3.png
    153
    308
    media_image3.png
    Greyscale

Since the polyether sulfone is majority of the polyethersulfone, formula (jjj) would be present since it is the divalent of the polyethersulfone primarily present.


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2011/041527 A1) in view of “Use of blends of the new diester Rhodisolv IRIS and dimethyl sulfoxide (DMSO) in order to replace solvents with bad HSE profiles such as N-methyl pyrrolidone (NMP), dimethyl formamide (DMF), dimethyl acetamide (DMAC) in various applications", IP.com (referred to hereinafter as IP '891D) as applied to claim 13.
Regarding claim 25, Mao discloses a composition as shown above in claim 13.  Mao discloses the formulation ingredients may be combined using mechanical stirrers (P22/L16-24).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2011/041527 A1) in view of Leech et al. (US 6,846,570 B2) and “Use of blends of the new diester Rhodisolv IRIS and dimethyl sulfoxide (DMSO) in order to replace solvents with bad HSE profiles such as N-methyl pyrrolidone (NMP), dimethyl formamide (DMF), dimethyl acetamide (DMAC) in various applications", IP.com (referred to hereinafter as IP '891D) as evidenced by Solvay Advanced Polymers “RADEL A Polyethersulfone, RADEL R Polyphenylsulfone, ACUDEL Polyphenylsulfone Blends, Design Guide", 2004 (referred to hereinafter as Solvay).
Regarding claim 29, Mao discloses a coating composition comprising a fluoropolymer, polyamideimide, an auxiliary binder, such as polyethersulfone and solvent (Abstract).  The solvent includes dimethyl sulfoxide (DMSO) or N-methylpyrrolidone (NMP) (P12/L17-26). Mao discloses tetrafluoroethylene-hexafluoropropylene copolymer or tetrafluoroethylene-perfluorinated alkyl vinyl ether copolymer (P7/L6-16).  Mao discloses comonomers with TFE include perfluoro(alkyl vinyl ethers) wherein the alkyl group contains 1-5 carbon atoms (P7/L31-P8/L23). Mao discloses polyethersulfone including RADEL A-304P or RADEL A-704P (P15/L29-P16/L13).  According to the teachings of Solvay, the formula for RADEL A Polyethersulfone is as follows (page 2):
	 
    PNG
    media_image3.png
    153
    308
    media_image3.png
    Greyscale

Since the polyether sulfone is majority of the polyethersulfone, formula (jjj) would be present since it is the divalent of the polyethersulfone primarily present. 
	However, Mao does not disclose the polyamideimide comprises more than 50% moles of recurring units comprising at least one aromatic ring.  Leech et al. teaches TORLON AI-10, polyamideimide resin as shown in Example III (C9/L56-C10/L2).  According to the original specification, TORLON comprises more than 90% by moles of recurring units RPAI [0092].  Leech et al. is concerned with coating compositions (Abstract, C1/L11-21).  Mao and Leech et al. are analogous art concerned with the same field of endeavor, namely coating compositions comprising fluoropolymers.  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polyamideimide per the teachings of Leech et al. for the polyamideimide per the teachings of Mao, from a limited number of possibilities,  Leech et al. suggests such polyamideimides are suitable for coating compositions with fluoropolymers with a reasonable expectation of success to provide excellent adhesion (Example III, C3/L36-38) C4/L7-13).  
	However, Mao does not disclose a solvent mixture comprising dimethylsulfoxide (DMSO) and at least one solvent selected from the group consisting of diesters of formula (Ide) and ester-amides of formula (Iea).  IP ‘891D discloses the solutions can be used for coatings (3rd page).  IP ‘891D teaches IRIS (which is disclosed as a diester-based solvent as disclosed in the original specification; mixture of diesters comprising essentially of dimethyl ethylsuccinate and dimethyl 2-methyl-glutarate) [0028]) /DMSO blends can be used to solubilize fluorinated resins (3rd page).  The structures of the diesters are as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


 IP ‘891D teaches the IRIS/DMSO blend can be used to solubilize resins of amide and imide copolymers (P5).  IP’891D recognizes that NMP has a bad HSE profile (1st page).  Mao and IP ‘891D are analogous art concerned with the same field of endeavor, namely coating compositions of fluorinated resins as well as amide and imide copolymers.  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the solvent per the teachings of IP ‘891D for the solvent per the teachings of Mao, and the motivation to do so would have been as IP ‘891D suggests the solvent is eco-friendly and the DMSO blend has very good HSE profile (2nd page).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-23, 25, and 29 are directed to an invention not patentably distinct from claims 2-4 and 6-7 of commonly assigned U.S. Patent No. 10,308,830 B2. 
Claims 13-23, 25, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-7 of U.S. Patent No. 10,308,830 B2 (Polastri). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Polastri recite a similar fluoropolymer composition which includes at least one aromatic polyimide polymer which anticipates the instant claims.
	Regarding claims 22-23, the disclosure of Polastri discloses the aromatic polyimide is intended to denote any polymer more than 50% moles of recurring units comprise at least one aromatic ring, at least one imide group, as such and/or in its amic acid form (C19/L51-C21/30).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.”  See MPEP § 804 (II) (B).        

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (WO 2012/079506 A1) discloses a composition for solubilizing a fluoropolymer.  The composition comprises a solubilized fluoropolymer and a solvent blend of a diester and dimethylsulfoxide (Abstract).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767